Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., US 2017/0329351 A1, in view of McPeek, US 2018/0259496 A1.
As per Claim 1, Park teaches a method for calibrating the boresight mounting parameters (¶ 32, 76) for an imaging device mounted to a vehicle (¶¶ 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 77-78), the navigation device defining a body frame coordinate system and the imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the imaging device relative to the navigation device and including boresight pitch, roll and heading angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed boresight angles, the imaging device operable to image a swath of the region as the vehicle travels over the region (¶ 83; per an alignment angle), the method comprising: directing the vehicle in a travel path for calibrating the imaging device, the travel path including three travel lines, two of the travel lines being in parallel and in opposite directions and having a substantially complete overlap of the swath along the two travel lines, and the third travel line being parallel to the other two travel lines with the swath of the third travel line overlapping about 50% of the swath of the other two travel lines (¶¶ 78-79; as the apparatus orients along X, Y and Z axes). 
Park does not expressly teach: obtaining image and associated location data along each of the three travel lines; identifying a tie point I in the image data that is located in the center of the swath of the third travel path; for each of the three travel lines, a, b and c, calculating an estimated position r.sub.I.sup.m(a), r.sub.I.sup.m(b) and r.sub.I.sup.m(c), respectively, of the tie point in the mapping frame coordinate system; establishing one of the three travel lines, a, as a reference and calculating a difference between the estimated position of the reference travel line r.sub.I.sup.m(a), and the estimated position of each of the other two travel lines, r.sub.I.sup.m(b), r.sub.I.sup.m(c), respectively.  McPeek teaches: 
obtaining image and associated location data along each of the three travel lines (¶¶ 74-77); 
identifying a tie point I in the image data that is located in the center of the swath of the third travel path (¶¶ 73-74); 
for each of the three travel lines, a, b and c, calculating an estimated position r.sub.I.sup.m(a), r.sub.I.sup.m(b) and r.sub.I.sup.m(c), respectively, of the tie point in the mapping frame coordinate system (¶ 84); and
establishing one of the three travel lines, a, as a reference and calculating a difference between the estimated position of the reference travel line r.sub.I.sup.m(a), and the estimated position of each of the other two travel lines, r.sub.I.sup.m(b), r.sub.I.sup.m(c), respectively (¶¶ 52, 57; relative to axes).
Park does teach:  
applying a least squares adjustment to equations of the following form to solve for the biases in boresight angles, .delta..DELTA..omega., .delta..DELTA..phi. and .delta..DELTA..kappa., from the pre-determined assumed boresight angles r I m ( a ) - r I m ( b ) = [ .-+. ( H + X a ' 2 H ) .delta..DELTA. .PHI. .+-. H .delta..DELTA. .omega. .+-. X a ' .delta..DELTA. .kappa. 0 ] - [ .-+. ( H + X b ' 2 H ) .delta..DELTA. .PHI. .+-. H .delta. .DELTA..omega..+-. X b ' .delta..DELTA. .kappa. 0 ] , ##EQU00029## where r.sub.I.sup.m(a)-r.sub.I.sup.m(b) are the calculated differences between the reference travel line and each of the other two travel lines, respectively, H is the altitude of the vehicle above the tie point, X'.sub.a is the lateral distance between the tie point and the reference travel line, and X'.sub.b is the lateral distance between the tie point and each of the other two travel lines, respectively (¶¶ 75-76; as part of determining the orientation of the boresight antenna); and 
adjusting the predetermined assumed boresight angles by the biases in boresight angles determined in the least squares adjustment (¶ 77). 
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the boresight measurement apparatus of Park with the image collection data measured as per McPeek, in order to help the vehicle determine a quicker and more accurate route.  
As per Claim 3, Park teaches a method for calibrating the boresight mounting parameters (¶¶ 32, 76) for an imaging device mounted to a vehicle (¶¶ 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 77-78), the navigation device defining a body frame coordinate system and the imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the imaging device relative to the navigation device and including boresight pitch, roll and heading angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed boresight angles, the imaging device operable to image a swath of the region as the vehicle travels over the region (¶ 83; per an alignment angle), the method comprising: 
selecting two ground control points in the region, the ground control points having a known position and orientation relative to the mapping frame and the ground control points being separated by a distance less than the half the width of the swath of the imaging device (¶¶ 77-78); and
directing the vehicle in a travel path for calibrating the imaging device, the travel path being substantially perpendicular to a line between the two ground control points in which a first control point is substantially aligned with the center of the swath and the second control point is substantially aligned with an edge of the swath as the vehicle travels over the one control point (¶¶ 32-33). 
Park does not expressly teach: obtaining image and associated location data along the travel path, the location data including location data of said two ground control points; calculating an offset of the boresight pitch and roll angles based on the difference between the location data for first control point and the known location of the first control point; and calculating an offset of the boresight heading angle based on the difference between the location data for first control point and the known location of the second control point.  McPeek teaches: 
obtaining image and associated location data along the travel path (¶¶ 74-77), the location data including location data of said two ground control points (¶¶ 77-78); 
calculating an offset of the boresight pitch and roll angles based on the difference between the location data for first control point and the known location of the first control point (¶¶ 59-61; based on angles relative to the sensor); and
calculating an offset of the boresight heading angle based on the difference between the location data for first control point and the known location of the second control point (¶ 71). 
Park does teach adjusting the predetermined assumed boresight angles by the calculated offsets (¶ 77).   See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Park teaches a method for calibrating the boresight mounting parameters for an imaging device mounted to a vehicle (¶¶ 32, 76), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 76-77), the navigation device defining a body frame coordinate system and the imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the imaging device relative to the navigation device and including boresight pitch, roll and heading angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed boresight angles, the imaging device operable to image a swath of the region as the vehicle travels over the region (¶ 83; per an alignment angle), the method comprising: (a) directing the vehicle in a travel path for calibrating the imaging device, the travel path including three travel lines, two of the travel lines being in parallel and in opposite directions and having a substantially complete overlap of the swath along the two travel lines, and the third travel line being parallel to the other two travel lines with the swath of the third travel line overlapping about 50% of the swath of the other two travel lines (¶¶ 78-79; as the apparatus orients along X, Y and Z axes). 
Park does not expressly teach: (b) obtaining image and associated location data along the travel path for each of the three travel lines; (c) identifying a tie point I in the image data that is located in the center of the swath of the third travel path; (d) applying a last squares adjustment to a mathematical model of the following form to solve for boresight angles, .DELTA..omega., .DELTA..phi. and .DELTA..kappa., and for the coordinates of the tie point in the mapping frame coordinate system as determined along each of the three travel lines; x i ( - N X .DELTA. .PHI. + N Y .DELTA. .omega. + D ) = - f ( N X - N Y .DELTA. .kappa. + D .DELTA. .PHI. ) ( 23. a ) y i ( - N X .DELTA. .PHI. + N Y .DELTA. .omega. + D ) = - f ( N X .DELTA. .kappa. + N Y - D .DELTA. .omega. ) . where [ N X N Y D ] = R b c ' { R m b ( | t ) [ r I m - r b m ( t ) ] - r c b } , ( 23. b ) ##EQU00030## where x.sub.i and y.sub.i are the coordinates of the image point of the imaging device in the imaging frame coordinate system, f is the focal length of the imaging device, r.sub.I.sup.m represents coordinates in the mapping coordinate system of the tie point I, r.sub.b.sup.m(t) and R.sub.b.sup.m(t) are the position and angular orientation of the body frame coordinate system relative to the mapping frame; r.sub.c.sup.b is the lever arm vector relating the imaging device to the body frame coordinate system; c' denotes a virtual scanner coordinate system that is almost parallel to the imaging device coordinate system c, R.sub.m.sup.b(t) is a boresight angle rotation matrix that transforms a vector from the mapping coordinate system to the body frame coordinate system and R.sub.b.sup.c' s a boresight angle rotation matrix that transforms a vector from the body frame coordinate system to the virtual scanner coordinate system; and (e) adjusting the predetermined assumed boresight angles by the boresight angles determined in the least squares adjustment.
McPeek teaches: 
(b) obtaining image and associated location data along the travel path for each of the three travel lines (¶¶ 74-77); and 
(c) identifying a tie point I in the image data that is located in the center of the swath of the third travel path (¶¶ 73-74). 
Park does teach: 
(d) applying a last squares adjustment to a mathematical model of the following form to solve for boresight angles, .DELTA..omega., .DELTA..phi. and .DELTA..kappa., and for the coordinates of the tie point in the mapping frame coordinate system as determined along each of the three travel lines; x i ( - N X .DELTA. .PHI. + N Y .DELTA. .omega. + D ) = - f ( N X - N Y .DELTA. .kappa. + D .DELTA. .PHI. ) ( 23. a ) y i ( - N X .DELTA. .PHI. + N Y .DELTA. .omega. + D ) = - f ( N X .DELTA. .kappa. + N Y - D .DELTA. .omega. ) . where [ N X N Y D ] = R b c ' { R m b ( | t ) [ r I m - r b m ( t ) ] - r c b } , ( 23. b ) ##EQU00030## where x.sub.i and y.sub.i are the coordinates of the image point of the imaging device in the imaging frame coordinate system, f is the focal length of the imaging device, r.sub.I.sup.m represents coordinates in the mapping coordinate system of the tie point I, r.sub.b.sup.m(t) and R.sub.b.sup.m(t) are the position and angular orientation of the body frame coordinate system relative to the mapping frame; r.sub.c.sup.b is the lever arm vector relating the imaging device to the body frame coordinate system; c' denotes a virtual scanner coordinate system that is almost parallel to the imaging device coordinate system c, R.sub.m.sup.b(t) is a boresight angle rotation matrix that transforms a vector from the mapping coordinate system to the body frame coordinate system and R.sub.b.sup.c' s a boresight angle rotation matrix that transforms a vector from the body frame coordinate system to the virtual scanner coordinate system (¶¶ 75-76; as part of determining the orientation of the boresight antenna); and 
(e) adjusting the predetermined assumed boresight angles by the boresight angles determined in the least squares adjustment (¶ 77).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 2, 4 and 6, Park does not expressly teach that the method of claim 1 in which the imaging device is a push-broom scanner.  McPeek teaches that the method of claim 1 in which the imaging device is a push-broom scanner (¶ 40).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Park teaches a method for calibrating the mounting parameters for a LiDAR (light detection and ranging) imaging device mounted to a vehicle (¶¶ 32, 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 76-77), the navigation device defining a body frame coordinate system and the LiDAR imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the LiDAR imaging device relative to the navigation device and including lever arm coordinates (X, Y) and boresight pitch (.omega.), roll (.phi.) and heading (.kappa.) angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed lever arm coordinates and boresight angles (¶ 83; per an alignment angle), the method comprising: 
(a) providing a scene to be imaged by the LiDAR having vertical and horizontal planar features (¶¶ 77-78); 
(b) directing the vehicle in a travel path for calibrating the imaging device (¶ 32), the travel path including a flight direction along opposite flight lines while scanning a vertical planar feature parallel to the flight direction to obtain location data of the vertical planar feature in each of the opposite flight lines, and estimating a change in lever arm coordinate (X) by minimizing discrepancies between the location data obtained in each of the opposite flight lines (¶¶ 78-79; as the apparatus orients along X, Y and Z axes); 
(c) directing the vehicle in the travel path for calibrating the imaging device in a flight direction along opposite flight lines (¶ 32) while scanning a vertical planar feature perpendicular to the flight direction to obtain location data of the vertical planar feature in each of the opposite flight lines, and estimating a change in lever arm coordinate (Y) by minimizing discrepancies between the location data obtained in each of the opposite flight lines (¶¶ 78-79; as the apparatus orients along X, Y and Z axes); 
(d) directing the vehicle in the travel path for calibrating the imaging device in a flight direction along opposite flight lines at one altitude and along a third flight line at a different altitude (¶ 32) while scanning a horizontal planar feature and a vertical planar feature perpendicular to the flight direction, and estimating a change in boresight pitch (.DELTA..omega.) by minimizing discrepancies between the location data obtained in each of the three flight lines (¶¶ 78-79; as the apparatus orients along X, Y and Z axes); 
(e) directing the vehicle in the travel path for calibrating the imaging device in a flight direction along opposite flight lines at one altitude and along a third flight line at a different altitude while scanning a horizontal planar feature and a vertical planar feature parallel to the flight direction, and estimating a change in boresight roll (.DELTA..phi.) by minimizing discrepancies between the location data obtained in each of the three flight lines (¶¶ 79, 81; as the apparatus orients along X, Y and Z axes); 
(f) directing the vehicle in the travel path for calibrating the imaging device in a flight direction along two flight lines in the same direction with a lateral separation between the two flight lines and estimating a change in boresight roll (.DELTA..kappa.) by minimizing discrepancies between the location data obtained in each of the two flight lines (¶¶ 78, 81); and then 
(g) adjusting the pre-determined assumed lever arm coordinates to the values (X, Y) and adjusting pre-determined assumed boresight angles (.omega., .phi., .kappa.) by the values (.DELTA..omega., .DELTA..phi., .DELTA..kappa.) respectively (¶ 81).
As per Claim 8, Park teaches a method for calibrating the mounting parameters for a LiDAR (light detection and ranging) imaging device mounted to a vehicle (¶¶ 32, 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 76-77), the navigation device defining a body frame coordinate system and the LiDAR imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the LiDAR imaging device relative to the navigation device and including lever arm coordinates (X, Y, Z) and boresight pitch (.omega.), roll (.phi.) and heading (.kappa.) angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed mounting parameters for the lever arm coordinates and boresight angles (¶ 83; per an alignment angle), the method comprising: a(a) directing the vehicle in a travel path for calibrating the imaging device, the travel path including two or more travel paths over a scene (¶ 32).  
Park does not expressly teach: b(b) extracting data from a plurality of LiDAR scans, image data and trajectory data and generating a LiDAR 3D point cloud; (c) identifying two or more conjugate features in the LiDAR point cloud and image data and generating the location of the conjugate features in the imaging frame coordinate system; (d) computing the 3D mapping frame coordinates for the LiDAR and image features initially using the pre-determined assumed mounting parameters; (e) pairing conjugate features; (f) assigning one LiDAR scan as a reference and generating a weight matrix of others of the plurality of LiDAR scans in relation to the reference for all conjugate features; (g) estimating new mounting parameters for use in modifying the mounting parameters by minimizing discrepancies between the reference and each of the plurality of LiDAR scans using least squares adjustment (LSA) of the weight matrix; (h) comparing the new mounting parameters to immediately prior mounting parameters and if the difference is greater than a pre-defined threshold value returning to Step (d) using the new mounting parameters in computing the 3D mapping frame coordinates; and (i) if the difference in Step (h) is less than the pre-defined threshold, outputting the new mounting parameters estimated in Step (g).  McPeek teaches: 
(b) extracting data from a plurality of LiDAR scans, image data and trajectory data and generating a LiDAR 3D point cloud (¶¶ 41, 59); 
(c) identifying two or more conjugate features in the LiDAR point cloud and image data and generating the location of the conjugate features in the imaging frame coordinate system (¶ 59); 
(d) computing the 3D mapping frame coordinates for the LiDAR and image features initially using the pre-determined assumed mounting parameters (¶¶ 68-70); 
(e) pairing conjugate features (¶ 73); 
(f) assigning one LiDAR scan as a reference and generating a weight matrix of others of the plurality of LiDAR scans in relation to the reference for all conjugate features (¶¶ 70-71); 
(g) estimating new mounting parameters for use in modifying the mounting parameters by minimizing discrepancies between the reference and each of the plurality of LiDAR scans using least squares adjustment (LSA) of the weight matrix (¶¶ 82, 84); 
(h) comparing the new mounting parameters to immediately prior mounting parameters and if the difference is greater than a pre-defined threshold value returning to Step (d) using the new mounting parameters in computing the 3D mapping frame coordinates (¶¶ 92-93); and 
(i) if the difference in Step (h) is less than the pre-defined threshold, outputting the new mounting parameters estimated in Step (g) (¶¶ 93-94).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Park does not expressly teach that the step of pairing conjugate features includes conjugate features in one of the following pairs: image-to-image pairings based on the image data; LiDAR-to-LiDAR pairings based on the LiDAR data; LiDAR-to-image pairings based on the LiDAR and image data.  McPeek teaches that the step of pairing conjugate features includes conjugate features in one of the following pairs: image-to-image pairings based on the image data; LiDAR-to-LiDAR pairings based on the LiDAR data; LiDAR-to-image pairings based on the LiDAR and image data (¶¶ 69-71).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Park does not expressly teach that the step of extracting conjugate features includes extracting linear features, in which the linear features include pseudo-conjugate points; and the step of pairing conjugate features includes LiDAR-to-LiDAR or LiDAR-to-image pairings of the pseudo-conjugate points of the linear features.  McPeek teaches that the step of extracting conjugate features includes extracting linear features, in which the linear features include pseudo-conjugate points; and the step of pairing conjugate features includes LiDAR-to-LiDAR or LiDAR-to-image pairings of the pseudo-conjugate points of the linear features (¶ 69-70; as dataset timestamps are matched).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Park does not expressly teach that the step of extracting conjugate features includes extracting planar features, in which the planar features include pseudo-conjugate points; and the step of pairing conjugate features includes LiDAR-to-LiDAR pairings of the pseudo-conjugate points along the planar features.  McPeek teaches: 
that the step of extracting conjugate features includes extracting planar features, in which the planar features include pseudo-conjugate points (¶¶ 66, 110); and 
the step of pairing conjugate features includes LiDAR-to-LiDAR pairings of the pseudo-conjugate points along the planar features (¶ 69-70; as dataset timestamps are matched).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 12, Park does not expressly teach that the step of pairing conjugate features further includes image-to-image pairings of the pseudo-conjugate points along the planar features.  McPeek teaches that the step of pairing conjugate features further includes image-to-image pairings of the pseudo-conjugate points along the planar features (¶¶ 70-71; including “GPS positional data”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Park teaches a method for calibrating the mounting parameters for a LiDAR (light detection and ranging) imaging device mounted to a vehicle (¶¶ 32, 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 76-77), the navigation device defining a body frame coordinate system and the LiDAR imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the LiDAR imaging device relative to the navigation device and including lever arm coordinates (X, Y, Z) and boresight pitch (.omega.), roll (.phi.) and heading (.kappa.) angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed mounting parameters for the lever arm coordinates and boresight angles (¶ 83; per an alignment angle), the method comprising: 
(a) directing the vehicle in a travel path for calibrating the imaging device, the travel path including two or more travel paths over a scene (¶¶ 32-33); 
(b) extracting data from a plurality of LiDAR scans generating a LiDAR 3D point cloud (¶¶ 41, 59); and 
(c) identifying all profiles in the LiDAR point cloud in which the profiles are comprised of multiple linear segments with angular variability between the segments (¶ 59). 
Park does not expressly teach: (d) extracting a template profile in one travel path from among all profiles and identifying points in the 3D point cloud corresponding to the template profile; (e) identifying profiles in the remaining travel paths that match the template profile and identifying points in the 3D point cloud corresponding to each of the profiles; (f) determining the 3D mapping frame coordinates for each point of all the profiles initially using the pre-determined assumed mounting parameters; (g) comparing points in the template profile to points in each of the other profiles, respectively, to find the closest point pairs between the two profiles; (h) generating a weight matrix for each profile, respectively, based on the closest point pairs between the respective profile and the template profile; (j) estimating new mounting parameters for use in modifying the mounting parameters by minimizing discrepancies between point pairs; comparing the new mounting parameters to immediately prior mounting parameters and if the difference is greater than a pre-defined threshold value returning to Step (f) using the new mounting parameters; and (k) if the difference in Step (j) is less than the pre-defined threshold, outputting the new mounting parameters estimated in Step (i).  McPeek teaches: 
(d) extracting a template profile in one travel path from among all profiles and identifying points in the 3D point cloud corresponding to the template profile (¶¶ 51-52); 
(e) identifying profiles in the remaining travel paths that match the template profile and identifying points in the 3D point cloud corresponding to each of the profiles (¶¶ 51-52); 
(f) determining the 3D mapping frame coordinates for each point of all the profiles initially using the pre-determined assumed mounting parameters (¶¶ 68-70); 
(g) comparing points in the template profile to points in each of the other profiles, respectively, to find the closest point pairs between the two profiles (¶ 73); 
(h) generating a weight matrix for each profile, respectively, based on the closest point pairs between the respective profile and the template profile (¶ 56; per a “weighting system”); 
(j) estimating new mounting parameters for use in modifying the mounting parameters by minimizing discrepancies between point pairs (¶ 57; via a filtering step); 
(j) comparing the new mounting parameters to immediately prior mounting parameters and if the difference is greater than a pre-defined threshold value returning to Step (f) using the new mounting parameters (¶¶ 57-58); and 
(k) if the difference in Step (j) is less than the pre-defined threshold, outputting the new mounting parameters estimated in Step (i) (¶¶ 63-64; via “user interfaces and display systems”).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Park teaches that the step of identifying all profiles in the 3D point cloud includes: 
defining a bounding box that includes all of the points captured from all the travel paths of the vehicle (¶ 74; as a “mapping space”); 
defining square tiles of predetermined dimension in the bounding box (¶ 74; as “a crisscross or grid pattern”); and 
identifying tiles that include one profile oriented in the flight direction of a travel path and one profile oriented across the flight direction (¶ 75; based on “mapping data” for a drone).
As per Claim 15, Park teaches that the step of identifying profiles in the remaining travel paths that match the template profile includes: generating a height map for the template profile; and identifying other profiles with points that are within 95% of the height for each point in the template profile height map (¶¶ 43, 46; e.g., heights of agricultural plants 120 of Figure 2).
As per Claim 16, Park teaches that the step of selecting a template profile includes selecting a profile that exhibits a unique definition along the vertical and profile-length directions having two or more linear components with variability in the profile-length direction (¶¶ 50-51; e.g., selecting a pointing direction for the propellers).
As per Claim 17, Park teaches a method for calibrating the mounting parameters for an imaging device mounted to a vehicle (¶¶ 32, 76-77), the vehicle having a navigation device for determining the position and orientation of the vehicle relative to a mapping frame coordinate system in a region being imaged by the imaging device (¶¶ 76-77), the navigation device defining a body frame coordinate system and the imaging device defining an imaging frame coordinate system offset from said body frame coordinate system by said mounting parameters (¶¶ 82-83), the mounting parameters defining the position and orientation of the imaging device relative to the navigation device and including lever arm coordinates (X, Y, Z) and boresight pitch (.omega.), roll (.phi.) and heading (.kappa.) angles relative to the body frame coordinate system (¶¶ 83, 88), in which the mounting parameters include pre-determined assumed mounting parameters for the lever arm coordinates and boresight angles (¶ 83; per an alignment angle), the method comprising: (a) directing the vehicle along at least two travel paths over a scene (¶¶ 32-33), the travel paths being in opposite directions and at different altitudes over the scene and the vehicle linear and angular velocities along the travel paths being different (¶ 38, 40). 
Park does not expressly teach: (b) determining the difference between mounting parameters calculated based on each of the at least two travel paths; (c) computing a time delay in the imaging device based on the difference determined in Step (b); and (d) adjusting the position and orientation determined by the navigation device to account for the time delay.  McPeek teaches: 
(b) determining the difference between mounting parameters calculated based on each of the at least two travel paths (¶¶ 52, 55); 
(c) computing a time delay in the imaging device based on the difference determined in Step (b) (¶ 47, 69; based on “location and time information” and “timestamps”); and 
(d) adjusting the position and orientation determined by the navigation device to account for the time delay (¶¶ 70-71).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661